189 F.2d 257
A. B. T. MANUFACTURING CORPORATION, a corporation of Illinois, Appellant,v.NATIONAL REJECTORS, Inc., a corporation of Missouri.
No. 14337.
United States Court of Appeals Eighth Circuit.
April 26, 1951.

Appeal from the United States District Court for the Eastern District of Missouri.
Clarence E. Threedy, Chicago, Ill. and Richard M. Stout, St. Louis, Mo., for appellant.
Walter R. Mayne, St. Louis, Mo. and Loftus, Lucas & Hammond, Chicago, Ill., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed at the costs of appellant, on motion of appellant and answer of appellee disclosing no opposition, etc.